Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 5-6, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Feng, et al. "Joint face alignment and 3d face reconstruction." European Conference on Computer Vision. Springer, Cham, 2016.(“Liu”) in view of RODRIGUEZ et al, U.S Patent Application Publication o.20160086017(“RODRIGUEZ”)
Regarding independent claim 1, Liu teaches a face pose estimation ( Fig. 1.We view 2D landmarks are generated from a 3D face through 3D expression (fE) and pose (fP ) deformation, and camera projection (fC) (top row). While conventional face alignment and 3D face reconstruction are two separate tasks and the latter requires the former as the input, this paper performs these two tasks jointly, i.e., reconstructing a pose-expression-normalized (PEN) 3D face and estimating visible/invisible landmarks (green/red points) from a 2D face image with arbitrary poses and expressions “).method (Abstract. “We present an approach to simultaneously solve the two problems of face alignment and 3D face reconstruction from an input 2D face image of arbitrary poses and expressions.”)
Liu teaches 

    PNG
    media_image1.png
    259
    489
    media_image1.png
    Greyscale

Fig.2 of Liu
acquiring a two-dimensional face image (3.1 Overview as show in Fig.2 of Liu “Here, we use a 3D-to-2D mapping matrix M to approximate the composite effect of expression and pose induced deformation and camera projection. Given an input 2D face image I, our goal is to simultaneously locate its”);
constructing a three-dimensional face model corresponding to the two-dimensional face image ( Abstract. We present an approach to simultaneously solve the two problems of face alignment and 3D face reconstruction from an input 2D face image of arbitrary poses and expression. The proposed method iteratively and alternately applies two sets of cascaded regressors, one for updating 2D landmarks and the other for updating reconstructed pose expression-normalized (PEN) 3D face shape.”); and 
determining a face pose of the two-dimensional face image based on face feature points of the three-dimensional face model and face feature points of the two- dimensional face image (see 3.1 Overview, “…..Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.; see 3.3 Learning Landmark Regressors, last paragraph “We use 128-dim SIFT descriptors [24] as the local feature. The feature vector of h is a concatenation of the SIFT descriptors at all the l landmarks, i.e., a 128l-dim vector. If a landmark is invisible, no feature will be extracted, and its corresponding entries in h will be zero. It is worth mentioning that the regressors estimate the semantic positions of all landmarks including invisible landmarks.”; 3.5 Estimating 3D-to-2D Mapping and Landmark Visibility , “In order to refine the landmarks with the updated 3D face shape, we have to project the 3D shape to the 2D image with a 3D-to-2D mapping matrix. In this paper, we dynamically estimate the mapping matrix based on Sk and ˆUk. As discussed earlier in Sect. 3.1, the mapping matrix is a composite effect of expression and pose induced deformation and camera projection. Here, we assume a weak perspective projection for the camera projection as in prior work [18,38], and further assume that the expression and pose induced deformation can be approximated by a linear transform. As a result, the mapping matrix Mk is represented by a 2 × 4 matrix, and can be estimated as a least squares solution to the following fitting problem” where project 3D shape to 2D image with a 3D-2D mapping matrix which is a composite effect of expression a pose).  Liu does not specific if project 3D shape to 2D image will determine a pose of 2D image.
However, RODRIGUEZ teaches the 3D image is projected in 2D so as to generate at least one dataset representing a pose-rectified 2D projected image (¶0089 “In step E of FIG. 1, the textured 3D image is projected in 2D so as to generate at least one dataset representing a pose-rectified 2D projected image, in the visible and/or in the NIR range. Various projections could be considered. At first, deformations caused by the camera and/or by perspective are preferably compensated. Then, in one embodiment, the projection generates a frontal facial image, i.e. a 2D image as seen from a viewer in front of the user 100. It is also possible to generate a non-frontal facial image, or a plurality of 2D projections, such as for example one frontal facial projection and one another profile projection. Other projections could be considered, including cartographic projections, or projections that introduce deformations in order to magnify discriminative parts of the face, in particular the eyes, the upper half of the face, and reduce the size of more deformable parts of the face, such as the mouth. It is also possible to morph the head to a generic model before comparison, in order to facilitate comparison. Purely mathematical projections, such as projections onto not easily representable space, could also be considered” where a pose-rectified 2D projected image is considered a face pose of the two-dimensional face image) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify  joint face alignment and 3D face reconstruction method of Liu with projecting the 3D image data in 2D so as to generate data representing a pose-rectified 2D as seen in RODRIGUEZ  because this modification would generate a non-frontal facial image, or a plurality of 2D projections, such as for example one frontal facial projection and one another profile projection (¶0089 of RODRIGUEZ)
 Thus, the combination of Liu and RODRIGUEZ teaches a face pose estimation method, comprising: acquiring a two-dimensional face image; constructing a three-dimensional face model corresponding to the two-dimensional face image; and determining a face pose of the two-dimensional face image based on face feature points of the three-dimensional face model and face feature points of the two- dimensional face image.
Regarding claim 2, Liu and RODRIGUEZ teach the method of claim 1, wherein the constructing the three-dimensional face model corresponding to the two-dimensional face image comprises: constructing the three-dimensional face model corresponding to the two-dimensional face image by using a face shape fitting algorithm (3.1 Overview, “We denote an n-vertex 3D face shape of neutral expression and frontal pose as,.. and a subset of S with columns corresponding to l landmarks as SL. The projections of these landmarks on the 2D face image I are represented by …Here, we use a 3D-to-2D mapping matrix M to approximate the composite effect of expression and pose induced deformation and camera projection. Given an input 2D face image I, our goal is to simultaneously locate its landmarks U and reconstruct its 3D face shape S. Note that, in some context, we also write the 3D face shape and the landmarks as column vectors: S = (x1, y1, z1, x2, y2, z2, · · · , xn, yn, zn)T, and U = (u1, v1, u2, v2, · · · , ul, vl)T, where ‘T’ is transpose operator. Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks…”; 3.5 Estimating 3D-to-2D Mapping and Landmark Visibility, “In order to refine the landmarks with the updated 3D face shape, we have to project the 3D shape to the 2D image with a 3D-to-2D mapping matrix. In this paper, we dynamically estimate the mapping matrix based on Sk and ˆUk. As discussed earlier in Sect. 3.1, the mapping matrix is a composite effect of expression and pose induced deformation and camera projection. Here, we assume a weak perspective projection for the camera projection as in prior work [18,38], and further assume that the expression and pose induced deformation can be approximated by a linear transform.”; Reconstruction accuracy across expressions. Figure 4(b) shows the average MAE of our proposed method across expressions. Although the error increases as expressions become intensive, the maximum increment (i.e., SU vs.NE) is below 7%. This proves the robustness of the proposed method in normalizing expressions while maintaining model individualities. Figure 6 shows the reconstruction and face alignment results of a subject under seven expressions.)
Regarding claim 5, Liu and RODRIGUEZ teach the method of claim 1, wherein the constructing the three-dimensional face model corresponding to the two-dimensional face image comprises: constructing the three-dimensional face model corresponding to the two-dimensional face image by using a facial expression fitting algorithm (3.1 Overview, “We denote an n-vertex 3D face shape of neutral expression and frontal pose as,.. and a subset of S with columns corresponding to l landmarks as SL. The projections of these landmarks on the 2D face image I are represented by …Here, we use a 3D-to-2D mapping matrix M to approximate the composite effect of expression and pose induced deformation and camera projection. Given an input 2D face image I, our goal is to simultaneously locate its landmarks U and reconstruct its 3D face shape S. Note that, in some context, we also write the 3D face shape and the landmarks as column vectors: S = (x1, y1, z1, x2, y2, z2, · · · , xn, yn, zn)T, and U = (u1, v1, u2, v2, · · · , ul, vl)T, where ‘T’ is transpose operator. Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks…”; 3.5 Estimating 3D-to-2D Mapping and Landmark Visibility, “In order to refine the landmarks with the updated 3D face shape, we have to project the 3D shape to the 2D image with a 3D-to-2D mapping matrix. In this paper, we dynamically estimate the mapping matrix based on Sk and ˆUk. As discussed earlier in Sect. 3.1, the mapping matrix is a composite effect of expression and pose induced deformation and camera projection. Here, we assume a weak perspective projection for the camera projection as in prior work [18,38], and further assume that the expression and pose induced deformation can be approximated by a linear transform.”; Reconstruction accuracy across expressions. Figure 4(b) shows the average MAE of our proposed method across expressions. Although the error increases as expressions become intensive, the maximum increment (i.e., SU vs.NE) is below 7%. This proves the robustness of the proposed method in normalizing expressions while maintaining model individualities. Figure 6 shows the reconstruction and face alignment results of a subject under seven expressions.)
Regarding claim 6, Liu and RODRIGUEZ teach the method of claim 1, wherein the constructing the three-dimensional face model corresponding to the two-dimensional face image comprises: constructing the three-dimensional face model corresponding to the two-dimensional face image by using a face shape and expression fitting algorithm 9(3.1 Overview, “We denote an n-vertex 3D face shape of neutral expression and frontal pose as,.. and a subset of S with columns corresponding to l landmarks as SL. The projections of these landmarks on the 2D face image I are represented by …Here, we use a 3D-to-2D mapping matrix M to approximate the composite effect of expression and pose induced deformation and camera projection. Given an input 2D face image I, our goal is to simultaneously locate its landmarks U and reconstruct its 3D face shape S. Note that, in some context, we also write the 3D face shape and the landmarks as column vectors: S = (x1, y1, z1, x2, y2, z2, · · · , xn, yn, zn)T, and U = (u1, v1, u2, v2, · · · , ul, vl)T, where ‘T’ is transpose operator. Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks…”; 3.5 Estimating 3D-to-2D Mapping and Landmark Visibility, “In order to refine the landmarks with the updated 3D face shape, we have to project the 3D shape to the 2D image with a 3D-to-2D mapping matrix. In this paper, we dynamically estimate the mapping matrix based on Sk and ˆUk. As discussed earlier in Sect. 3.1, the mapping matrix is a composite effect of expression and pose induced deformation and camera projection. Here, we assume a weak perspective projection for the camera projection as in prior work [18,38], and further assume that the expression and pose induced deformation can be approximated by a linear transform.”; Reconstruction accuracy across expressions. Figure 4(b) shows the average MAE of our proposed method across expressions. Although the error increases as expressions become intensive, the maximum increment (i.e., SU vs.NE) is below 7%. This proves the robustness of the proposed method in normalizing expressions while maintaining model individualities. Figure 6 shows the reconstruction and face alignment results of a subject under seven expressions.)
Regarding independent claim 19, Liu teaches an electronic device, comprising: a processor ; and a memory, configured to store a program for implementing a face pose estimation method (see 4.5 Computational Efficiency, “According to our experiments on a PC with i7-4710 CPU and 8 GB memory, the Matlab implementation of the proposed method runs at ∼ 26 FPS (K = 5 and n = 9, 677); see 4 Experiments, “4.1 Protocols We conduct three sets of experiments to evaluate the proposed method in 3D shape reconstruction, face alignment, and benefits to face recognition. Datasets. The training data are constructed from two public face databases: BU3DFE and LFW, as detailed in Sect. 3.2. Respectively, two different models are trained using each of the two training sets. Our test sets include BU3DFE and AFW (Annotated Faces in-the-Wild) [40]. To evaluate the 3D shape reconstruction accuracy, a 10-fold cross validation is applied to split the BU3DFE data into training and testing subsets, resulting in 11,970 training samples and 1,330 testing samples. To evaluate the face alignment accuracy, the AFW database [40] is tested using the LFW-trained model. AFW is a widely used benchmark in the face alignment literature. It contains 205 images of 468 faces with different poses within ±90◦. In [30], 337 of these faces have been manually annotated with face bounding boxes and 68 landmarks. We use them in our experiments.), wherein the device, after being powered on and running the program of the face pose estimation method through the processor (see 4.5 Computational Efficiency, “According to our experiments on a PC with i7-4710 CPU and 8 GB memory, the Matlab implementation of the proposed method runs at ∼ 26 FPS (K = 5 and n = 9, 677) where PC with CPU and memory implemented method runs which is considered powered on), performs the following steps: Remaining limitations of claim 19 is similar in scope to claim 1 and therefore rejected under the same rationale.
Regarding claim 20, Liu and RODRIGUEZ teach the electronic device of claim 19, wherein the constructing the three-dimensional face model corresponding to the two-dimensional face image comprises: Remaining limitations of claim 20 is similar in scope to claim 2 and therefore rejected under the same rationale.
2. 	Claims 3-4, 7-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Feng, et al. "Joint face alignment and 3d face reconstruction." European Conference on Computer Vision. Springer, Cham, 2016.(“Liu”) in view of RODRIGUEZ et al, U.S Patent Application Publication o.20160086017(“RODRIGUEZ”) further in view of Lee, Youn Joo, et al. "Single view-based 3D face reconstruction robust to self-occlusion." EURASIP Journal on Advances in Signal Processing 2012.1 (2012): 1-20 (“Lee”)
Regarding claim 3, Liu, RODRIGUEZ teach the method of claim 2,  wherein the face shape fitting algorithm comprises:
determining a projection mapping matrix from a three-dimensional average face model to the two-dimensional face image based on internal face feature points of the two- dimensional face image and internal face feature points of the three-dimensional average face model ( see 3.1 Overview”…Here, we use a 3D-to-2D mapping matrix M to approximate the composite effect of expression and pose induced deformation and camera projection. Given an input 2D face image I, our goal is to simultaneously locate its landmarks U and reconstruct its 3D face shape S. Note that, in some context, we also write the 3D face shape and the landmarks as column vectors: S = (x1, y1, z1, x2, y2, z2, · · · , xn, yn, zn)T, and U = (u1, v1, u2, v2, · · · , ul, vl)T, where ‘T’ is transpose operator. Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.”);
constructing a first three-dimensional face model corresponding to the two-dimensional face image based on the projection mapping matrix and feature vectors of a three- dimensional feature face space (see 3.1 Overview, “…..Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.; see 3.3 Learning Landmark Regressors, last paragraph “We use 128-dim SIFT descriptors [24] as the local feature. The feature vector of h is a concatenation of the SIFT descriptors at all the l landmarks, i.e., a 128l-dim vector. If a landmark is invisible, no feature will be extracted, and its corresponding entries in h will be zero. It is worth mentioning that the regressors estimate the semantic positions of all landmarks including invisible landmarks.”; 3.5 Estimating 3D-to-2D Mapping and Landmark Visibility , “In order to refine the landmarks with the updated 3D face shape, we have to project the 3D shape to the 2D image with a 3D-to-2D mapping matrix. In this paper, we dynamically estimate the mapping matrix based on Sk and ˆUk. As discussed earlier in Sect. 3.1, the mapping matrix is a composite effect of expression and pose induced deformation and camera projection. Here, we assume a weak perspective projection for the camera projection as in prior work [18,38], and further assume that the expression and pose induced deformation can be approximated by a linear transform. As a result, the mapping matrix Mk is represented by a 2 × 4 matrix, and can be estimated as a least squares solution to the following fitting problem);
performing contour feature point fitting on the first three-dimensional face model based on face contour feature points of the two-dimensional face image (see Figure .2 where showing landmarks contour on 2D image; see 3.1 Overview, “…..Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.;, 4.1 Protocols “…Experiment setup. During training and testing, each image is associated with a bounding box, which specifies the face region in the image. To initialize the landmarks in it, the mean of the landmarks in all neutral frontal training images is fitted to the face region via a similarity transform. In this paper, we set the number of iterations K = 5 (discussion of convergence issue is provided in supplemental material). SIFT descriptors are computed on 32 × 32 local patches around the landmarks, and the implementation by [35] is used in our experiments.” where the mean of the landmarks is fitted to the face region which is bounding box is considered as contour feature point ). Liu, RODRIGUEZ are understood to be silent on the remaining limitations of claim 3.
In the same field of endeavor, Lee teaches  determining a projection mapping matrix from a three-dimensional average face model to the two-dimensional face image based on internal face feature points of the two- dimensional face image and internal face feature points of the three-dimensional average face model (see section  DMM and self-occlusion problem S3DMM, pages 2-3 of Lee “In S3DMM, the geometry of a face is defined as a shape vector S ¼ X1; Y1; Z1; X2; . . . Yn; Zn ð ÞT 2 R3n, which contains the X , Y , and Z-coordinates of n vertices. The original 3DMM generally uses a dense shape with thousands of vertices, whereas S3DMM uses a sparse shape with only dozens of vertices. In order to build a morphable shape model, S3DMM performs PCA on a training set of shape vectors Sj. The mean shape s0 and m shape variations si are then obtained, and a new shape S can be expressed as a linear combination of the mean shape s0 and the shape variations si as follows…. Given the 2D FFPs of an input face image, such as s2d ¼ x1; y1; x2; . . . yn ð ÞT 2 R2n , the shape parameter β needs to be determined such that it minimizes the shape residual between the projected 3D facial shape generated by the shape parameter and the input 2D facial shape. The optimal shape and pose parameters ðβ; Rθ; TÞ are obtained from (2): …Where ~S is a 3 × n matrix that is reshaped from the 3n × 1 model shape vector S obtained using (1), ~s2d is a 2×n matrix that is reshaped from the 2n × 1 input shape vector s2d , P is a 2 × 3 orthographic projection matrix, ~T is a 3 × n translation matrix consisting of n translation vectors T ¼ tx ty tz T , and Rθ is a 3 × 3 rotation matrix where the yaw angle is θ. Note that in this paper, we consider mainly yaw rotation because the self-occlusion caused by yaw rotation is relatively greater than that caused by pitch rotation, and tz is set to 0 because an orthographic projection is assumed…. shown in Algorithm 1, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).;
 constructing a first three-dimensional face model corresponding to the two-dimensional face image based on the projection mapping matrix and feature vectors of a three- dimensional feature face space(see section  DMM and self-occlusion problem S3DMM, pages 2-3 of Lee “In S3DMM, the geometry of a face is defined as a shape vector S ¼ X1; Y1; Z1; X2; . . . Yn; Zn ð ÞT 2 R3n, which contains the X , Y , and Z-coordinates of n vertices. The original 3DMM generally uses a dense shape with thousands of vertices, whereas S3DMM uses a sparse shape with only dozens of vertices. In order to build a morphable shape model, S3DMM performs PCA on a training set of shape vectors Sj. The mean shape s0 and m shape variations si are then obtained, and a new shape S can be expressed as a linear combination of the mean shape s0 and the shape variations si as follows…. Given the 2D FFPs of an input face image, such as s2d ¼ x1; y1; x2; . . . yn ð ÞT 2 R2n , the shape parameter β needs to be determined such that it minimizes the shape residual between the projected 3D facial shape generated by the shape parameter and the input 2D facial shape. The optimal shape and pose parameters ðβ; Rθ; TÞ are obtained from (2): …Where ~S is a 3 × n matrix that is reshaped from the 3n × 1 model shape vector S obtained using (1), ~s2d is a 2×n matrix that is reshaped from the 2n × 1 input shape vector s2d , P is a 2 × 3 orthographic projection matrix, ~T is a 3 × n translation matrix consisting of n translation vectors T ¼ tx ty tz T , and Rθ is a 3 × 3 rotation matrix where the yaw angle is θ. Note that in this paper, we consider mainly yaw rotation because the self-occlusion caused by yaw rotation is relatively greater than that caused by pitch rotation, and tz is set to 0 because an orthographic projection is assumed…. shown in Algorithm 1, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).”);
 performing contour feature point fitting on the first three-dimensional face model based on face contour feature points of the two-dimensional face image (see Self-occlusion problem, page 4 of Lee “….Figure 1 shows self-occlusion errors that occur after comparing the observed 2D FFPs with the ground-truth 2D FFPs of the facial contours. When detecting the facial contour FFPs in a half-profile view image, the visible FFPs laid on the visible facial region can be detected as those of the ground-truth facial contour, but the observed FFPs on the occluded facial region are located in the outline of the face because the occluded real facial contour cannot be observed, as shown in Figure 1a. Therefore, the 2D FFPs observed in a rotated face image have location errors, which are the differences between the observed FFPs and the occluded real FFPs, as shown in Figure 1c”; page 4, Proposed 3D face reconstruction method, Overall procedure of the proposed method. “Overall procedure of the proposed method The proposed 3D face reconstruction process starts with the localization of the FFPs in a given 2D face image. To detect self-occlusion in an input face, the head pose is estimated using a cylindrical head model-based method [23]. The estimated pose can then be used to determine which FFPs are self-occluded. Next, a sparse 3D facial shape is reconstructed using the model fitting process based on the selected visible FFPs. Subsequently, a dense 3D facial shape is interpolated from the reconstructed sparse 3D facial shape using the Thin Plate Spline (TPS) method [24,25]. Finally, the facial texture directly extracted from the input image is mapped onto the dense 3D facial shape. The overall procedure of the proposed method is shown in Figure 3.”); 
and in response to an error between the two-dimensional face image and the first three- dimensional face model fitted with the face contour feature points being less than a preset error, adopting the first three-dimensional face model fitted with the face contour feature points as the three-dimensional face model (see section  DMM and self-occlusion problem S3DMM, pages 2-3  of Lee “….As shown in Algorithm 1 3D, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).
Algorithm 1 3D Model Fitting [5]

    PNG
    media_image2.png
    269
    361
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    132
    341
    media_image3.png
    Greyscale
” where step 5 shape residual error is less than preset error €  then, the shape parameter β at fixed (Rθ,T) is the final shape parameters which is considered as adopting the first three-dimensional face model fitted with the face contour feature points as the three-dimensional face model) 
Therefore, in combination of Liu and RODRIGUEZ,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify  joint face alignment and 3D face reconstruction method of Liu with using proposed 3D Model Fitting of Lee because this modification would find the optimal shape parameter and pose parameter until the shape residual converges (see section  DMM and self-occlusion problem S3DMM, page 3, right column, first paragraph of Lee).
Thus, the combination of Liu, RODRIGUEZ and Lee teaches wherein the face shape fitting algorithm comprises: determining a projection mapping matrix from a three-dimensional average face model to the two-dimensional face image based on internal face feature points of the two- dimensional face image and internal face feature points of the three-dimensional average face model; constructing a first three-dimensional face model corresponding to the two-dimensional face image based on the projection mapping matrix and feature vectors of a three- dimensional feature face space; performing contour feature point fitting on the first three-dimensional face model based on face contour feature points of the two-dimensional face image; and in response to an error between the two-dimensional face image and the first three- dimensional face model fitted with the face contour feature points being less than a preset error, adopting the first three-dimensional face model fitted with the face contour feature points as the three-dimensional face model.
Regarding claim 4, Liu, RODRIGUEZ and Lee teach  the method of claim 3, further comprising: in response to the error being greater than or equal to the preset error, constructing the three-dimensional face model corresponding to the two-dimensional face image based on the first three-dimensional face model fitted with the face contour feature points (see section  DMM and self-occlusion problem S3DMM, pages 2-3  of Lee “….As shown in Algorithm 1 3D, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).”)
Algorithm 1 3D Model Fitting [5]

    PNG
    media_image2.png
    269
    361
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    132
    341
    media_image3.png
    Greyscale
” where step 5 shape residual error is not less than preset error € which means then the error being greater than or equal to the preset error, then go to step 3-4 where reconstruct 3D facial shape with shape parameter which is considered as constructing the three-dimensional face model corresponding to the two-dimensional face image based on the first three-dimensional face model fitted with the face contour feature points) In additional, the same motivation is used as the rejection for claim 3.
Regarding claim 7, Liu and RODRIGUEZ teach the method of claim 6, wherein the face shape and expression fitting algorithm comprises: 
determining a projection mapping matrix from a three-dimensional average face model to the two-dimensional face image based on internal face feature points of the two- dimensional face image and internal face feature points of the three-dimensional average face model(see 3.1 Overview”…Here, we use a 3D-to-2D mapping matrix M to approximate the composite effect of expression and pose induced deformation and camera projection. Given an input 2D face image I, our goal is to simultaneously locate its landmarks U and reconstruct its 3D face shape S. Note that, in some context, we also write the 3D face shape and the landmarks as column vectors: S = (x1, y1, z1, x2, y2, z2, · · · , xn, yn, zn)T, and U = (u1, v1, u2, v2, · · · , ul, vl)T, where ‘T’ is transpose operator. Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.”; see 3.5 Estimating 3D-to-2D Mapping and Landmark Visibility of Liu, “In order to refine the landmarks with the updated 3D face shape, we have to project the 3D shape to the 2D image with a 3D-to-2D mapping matrix. In this paper, we dynamically estimate the mapping matrix based on Sk and ˆUk. As discussed earlier in Sect. 3.1, the mapping matrix is a composite effect of expression and pose induced deformation and camera projection. Here, we assume a weak perspective projection for the camera projection as in prior work [18,38], and further assume that the expression and pose induced deformation can be approximated by a linear transform.”);
 constructing a first three-dimensional face model corresponding to the two-dimensional face image based on the projection mapping matrix and feature vectors of a three- dimensional feature face space (see 3.1 Overview”…Here, we use a 3D-to-2D mapping matrix M to approximate the composite effect of expression and pose induced deformation and camera projection. Given an input 2D face image I, our goal is to simultaneously locate its landmarks U and reconstruct its 3D face shape S. Note that, in some context, we also write the 3D face shape and the landmarks as column vectors: S = (x1, y1, z1, x2, y2, z2, · · · , xn, yn, zn)T, and U = (u1, v1, u2, v2, · · · , ul, vl)T, where ‘T’ is transpose operator. Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.”;  3.5 Estimating 3D-to-2D Mapping and Landmark Visibility of Liu, “In order to refine the landmarks with the updated 3D face shape, we have to project the 3D shape to the 2D image with a 3D-to-2D mapping matrix. In this paper, we dynamically estimate the mapping matrix based on Sk and ˆUk. As discussed earlier in Sect. 3.1, the mapping matrix is a composite effect of expression and pose induced deformation and camera projection. Here, we assume a weak perspective projection for the camera projection as in prior work [18,38], and further assume that the expression and pose induced deformation can be approximated by a linear transform.”; Fig.2 of Liu);
 performing contour feature point fitting on the first three-dimensional face model based on face contour feature points of the two-dimensional face image (see Figure .2 where showing landmarks contour on 2D image; see 3.1 Overview, “…..Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.;, 4.1 Protocols “…Experiment setup. During training and testing, each image is associated with a bounding box, which specifies the face region in the image. To initialize the landmarks in it, the mean of the landmarks in all neutral frontal training images is fitted to the face region via a similarity transform. In this paper, we set the number of iterations K = 5 (discussion of convergence issue is provided in supplemental material). SIFT descriptors are computed on 32 × 32 local patches around the landmarks, and the implementation by [35] is used in our experiments.” where the mean of the landmarks is fitted to the face region which is bounding box is considered as contour feature point );; 
performing, based on internal feature points of the two-dimensional face image and at least one facial expression base corresponding to the three-dimensional average face model, expression fitting on the first three-dimensional face model fitted with the face contour feature points (see Figure .2 where showing landmarks contour on 2D image; see 3.1 Overview, “…..Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.;, 4.1 Protocols “…Experiment setup. During training and testing, each image is associated with a bounding box, which specifies the face region in the image. To initialize the landmarks in it, the mean of the landmarks in all neutral frontal training images is fitted to the face region via a similarity transform. In this paper, we set the number of iterations K = 5 (discussion of convergence issue is provided in supplemental material). SIFT descriptors are computed on 32 × 32 local patches around the landmarks, and the implementation by [35] is used in our experiments.” where the mean of the landmarks is fitted to the face region which is bounding box is considered as contour feature point ; 3.5 Estimating 3D-to-2D Mapping and Landmark Visibility, “In order to refine the landmarks with the updated 3D face shape, we have to project the 3D shape to the 2D image with a 3D-to-2D mapping matrix. In this paper, we dynamically estimate the mapping matrix based on Sk and ˆUk. As discussed earlier in Sect. 3.1, the mapping matrix is a composite effect of expression and pose induced deformation and camera projection. Here, we assume a weak perspective projection for the camera projection as in prior work [18,38], and further assume that the expression and pose induced deformation can be approximated by a linear transform.”; Reconstruction accuracy across expressions. Figure 4(b) shows the average MAE of our proposed method across expressions. Although the error increases as expressions become intensive, the maximum increment (i.e., SU vs.NE) is below 7%. This proves the robustness of the proposed method in normalizing expressions while maintaining model individualities. Figure 6 shows the reconstruction and face alignment results of a subject under seven expressions.); and 
in response to an error between the two-dimensional face image and the first three- 40Client Ref. No. PCT15416USAttorney Docket No. 60YN-322189dimensional face model fitted the facial expression (see Reconstruction accuracy across expressions “Figure 4(b) shows the average MAE of our proposed method across expressions. Although the error increases as expressions become intensive, the maximum increment (i.e., SU vs. NE) is below 7%. This proves the robustness of the proposed method in normalizing expressions while maintaining model individualities. Figure 6 shows the reconstruction and face alignment results of a subject under seven expressions.”)  Both Liu and RODRIGUEZ  are understood to be silent on the remaining limitations of claim 7.
In the same field of endeavor, Lee teaches determining a projection mapping matrix from a three-dimensional average face model to the two-dimensional face image based on internal face feature points of the two- dimensional face image and internal face feature points of the three-dimensional average face model(see section  DMM and self-occlusion problem S3DMM, pages 2-3 of Lee “In S3DMM, the geometry of a face is defined as a shape vector S ¼ X1; Y1; Z1; X2; . . . Yn; Zn ð ÞT 2 R3n, which contains the X , Y , and Z-coordinates of n vertices. The original 3DMM generally uses a dense shape with thousands of vertices, whereas S3DMM uses a sparse shape with only dozens of vertices. In order to build a morphable shape model, S3DMM performs PCA on a training set of shape vectors Sj. The mean shape s0 and m shape variations si are then obtained, and a new shape S can be expressed as a linear combination of the mean shape s0 and the shape variations si as follows…. Given the 2D FFPs of an input face image, such as s2d ¼ x1; y1; x2; . . . yn ð ÞT 2 R2n , the shape parameter β needs to be determined such that it minimizes the shape residual between the projected 3D facial shape generated by the shape parameter and the input 2D facial shape. The optimal shape and pose parameters ðβ; Rθ; TÞ are obtained from (2): …Where ~S is a 3 × n matrix that is reshaped from the 3n × 1 model shape vector S obtained using (1), ~s2d is a 2×n matrix that is reshaped from the 2n × 1 input shape vector s2d , P is a 2 × 3 orthographic projection matrix, ~T is a 3 × n translation matrix consisting of n translation vectors T ¼ tx ty tz T , and Rθ is a 3 × 3 rotation matrix where the yaw angle is θ. Note that in this paper, we consider mainly yaw rotation because the self-occlusion caused by yaw rotation is relatively greater than that caused by pitch rotation, and tz is set to 0 because an orthographic projection is assumed…. shown in Algorithm 1, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).); 
constructing a first three-dimensional face model corresponding to the two-dimensional face image based on the projection mapping matrix and feature vectors of a three- dimensional feature face space (see section  DMM and self-occlusion problem S3DMM, pages 2-3 of Lee “In S3DMM, the geometry of a face is defined as a shape vector S ¼ X1; Y1; Z1; X2; . . . Yn; Zn ð ÞT 2 R3n, which contains the X , Y , and Z-coordinates of n vertices. The original 3DMM generally uses a dense shape with thousands of vertices, whereas S3DMM uses a sparse shape with only dozens of vertices. In order to build a morphable shape model, S3DMM performs PCA on a training set of shape vectors Sj. The mean shape s0 and m shape variations si are then obtained, and a new shape S can be expressed as a linear combination of the mean shape s0 and the shape variations si as follows…. Given the 2D FFPs of an input face image, such as s2d ¼ x1; y1; x2; . . . yn ð ÞT 2 R2n , the shape parameter β needs to be determined such that it minimizes the shape residual between the projected 3D facial shape generated by the shape parameter and the input 2D facial shape. The optimal shape and pose parameters ðβ; Rθ; TÞ are obtained from (2): …Where ~S is a 3 × n matrix that is reshaped from the 3n × 1 model shape vector S obtained using (1), ~s2d is a 2×n matrix that is reshaped from the 2n × 1 input shape vector s2d , P is a 2 × 3 orthographic projection matrix, ~T is a 3 × n translation matrix consisting of n translation vectors T ¼ tx ty tz T , and Rθ is a 3 × 3 rotation matrix where the yaw angle is θ. Note that in this paper, we consider mainly yaw rotation because the self-occlusion caused by yaw rotation is relatively greater than that caused by pitch rotation, and tz is set to 0 because an orthographic projection is assumed…. shown in Algorithm 1, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).; 
performing contour feature point fitting on the first three-dimensional face model based on face contour feature points of the two-dimensional face image(see Self-occlusion problem, page 4 of Lee “….Figure 1 shows self-occlusion errors that occur after comparing the observed 2D FFPs with the ground-truth 2D FFPs of the facial contours. When detecting the facial contour FFPs in a half-profile view image, the visible FFPs laid on the visible facial region can be detected as those of the ground-truth facial contour, but the observed FFPs on the occluded facial region are located in the outline of the face because the occluded real facial contour cannot be observed, as shown in Figure 1a. Therefore, the 2D FFPs observed in a rotated face image have location errors, which are the differences between the observed FFPs and the occluded real FFPs, as shown in Figure 1c”; page 4, Proposed 3D face reconstruction method, Overall procedure of the proposed method. “Overall procedure of the proposed method The proposed 3D face reconstruction process starts with the localization of the FFPs in a given 2D face image. To detect self-occlusion in an input face, the head pose is estimated using a cylindrical head model-based method [23]. The estimated pose can then be used to determine which FFPs are self-occluded. Next, a sparse 3D facial shape is reconstructed using the model fitting process based on the selected visible FFPs. Subsequently, a dense 3D facial shape is interpolated from the reconstructed sparse 3D facial shape using the Thin Plate Spline (TPS) method [24,25]. Finally, the facial texture directly extracted from the input image is mapped onto the dense 3D facial shape. The overall procedure of the proposed method is shown in Figure 3.”);
 performing, based on internal feature points of the two-dimensional face image and at least one facial expression base corresponding to the three-dimensional average face model, expression fitting on the first three-dimensional face model fitted with the face contour feature points (see 3D Face model fitting, pages 7-8 “A detailed description of the proposed model fitting method is shown in Algorithm 2. This is a modified version of the earlier S3DMM-based algorithm mentioned in Section “S3DMM”. The proposed model fitting scheme is based on the selected visible FFPs, which eliminates the self-occlusion effect. As a result, the cost function of (2) is modified as follows: arg minβ;Rθ;T Mθ .. where the symbol “°” represents the Hadamard product, which is known as entry-wise multiplication [33], while Mθ is the masking matrix at rotation angle θ. Mθ isobtained from the index table of the visible FFP for the estimated pose, as explained in Sections “Head pose estimation” and “Determination of visible FFPs”. We can calculate the shape residual between the visible FFPs of the shape model and the input 2D facial shape using this masking matrix. The shape parameter β and pose parameter (Rθ,T) can be obtained without any selfocclusion effect by minimizing this shape residual. The proposed 3D model fitting algorithm has the following two advantages compared with the previous method:
1) The pose angle ^θ estimated by the cylindrical model is used for the pose parameter initialization. Therefore, the parameter estimation starts from a relatively exact initial pose parameter, which enhances the 3D face reconstruction performance. During the alignment step, an accurate alignment result is obtained by aligning the input 2D FFPs with the FFPs of the 2D mean shape, which are obtained by rotating the 3D mean shape (s0) from 0° to ^θ and projecting it onto the x–y plane.
2) 3D model fitting is achieved on the basis of the visible FFPs by using the masking matrix. Therefore, the proposed method can reconstruct 3D faces that are less affected by self-occlusion.”); and 
in response to an error between the two-dimensional face image and the first three- 40Client Ref. No. PCT15416USAttorney Docket No. 60YN-322189dimensional face model fitted the facial expression being less than a preset error, adopting the first three-dimensional face model fitted with the expression as the three-dimensional face model (see section  DMM and self-occlusion problem S3DMM, pages 2-3  of Lee “….As shown in Algorithm 1 3D, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).; see 3D Face model fitting, pages 7-8 “…….We can calculate the shape residual between the visible FFPs of the shape model and the input 2D facial shape using this masking matrix. The shape parameter β and pose parameter (Rθ,T) can be obtained without any selfocclusion effect by minimizing this shape residual. The proposed 3D model fitting algorithm has the following two advantages compared with the previous method:
1) The pose angle ^θ estimated by the cylindrical model is used for the pose parameter initialization. Therefore, the parameter estimation starts from a relatively exact initial pose parameter, which enhances the 3D face reconstruction performance. During the alignment step, an accurate alignment result is obtained by aligning the input 2D FFPs with the FFPs of the 2D mean shape, which are obtained by rotating the 3D mean shape (s0) from 0° to ^θ and projecting it onto the x–y plane.
2) 3D model fitting is achieved on the basis of the visible FFPs by using the masking matrix. Therefore, the proposed method can reconstruct 3D faces that are less affected by self-occlusion.

    PNG
    media_image4.png
    487
    357
    media_image4.png
    Greyscale

where step 5 shape residual error is less than preset error €  then, the shape parameter β at fixed (Rθ,T) is the final shape parameters which is considered as adopting the first three-dimensional face model fitted with the expression as the three-dimensional face model) In addition, the same motivation is used as the rejection for claim 3.
Thus, the combination of Liu, RODRIGUEZ and Lee teaches wherein the face shape and expression fitting algorithm comprises: determining a projection mapping matrix from a three-dimensional average face model to the two-dimensional face image based on internal face feature points of the two- dimensional face image and internal face feature points of the three-dimensional average face model; constructing a first three-dimensional face model corresponding to the two-dimensional face image based on the projection mapping matrix and feature vectors of a three- dimensional feature face space; performing contour feature point fitting on the first three-dimensional face model based on face contour feature points of the two-dimensional face image; performing, based on internal feature points of the two-dimensional face image and at least one facial expression base corresponding to the three-dimensional average face model, expression fitting on the first three-dimensional face model fitted with the face contour feature points; and in response to an error between the two-dimensional face image and the first three- 40Client Ref. No. PCT15416US Attorney Docket No. 60YN-322189 dimensional face model fitted the facial expression being less than a preset error, adopting the first three-dimensional face model fitted with the expression as the three-dimensional face model.
Regarding claim 8, Liu, RODRIGUEZ and Lee teach the method of claim 7, further comprising: in response to the error being greater than or equal to the preset error, constructing the three-dimensional face model corresponding to the two-dimensional face image based on the three-dimensional face model fitted with the facial expression (see section  DMM and self-occlusion problem S3DMM, pages 2-3  of Lee “….As shown in Algorithm 1 3D, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).; see 3D Face model fitting, pages 7-8 “…….We can calculate the shape residual between the visible FFPs of the shape model and the input 2D facial shape using this masking matrix. The shape parameter β and pose parameter (Rθ,T) can be obtained without any selfocclusion effect by minimizing this shape residual. The proposed 3D model fitting algorithm has the following two advantages compared with the previous method:
1) The pose angle ^θ estimated by the cylindrical model is used for the pose parameter initialization. Therefore, the parameter estimation starts from a relatively exact initial pose parameter, which enhances the 3D face reconstruction performance. During the alignment step, an accurate alignment result is obtained by aligning the input 2D FFPs with the FFPs of the 2D mean shape, which are obtained by rotating the 3D mean shape (s0) from 0° to ^θ and projecting it onto the x–y plane.
2) 3D model fitting is achieved on the basis of the visible FFPs by using the masking matrix. Therefore, the proposed method can reconstruct 3D faces that are less affected by self-occlusion.

    PNG
    media_image4.png
    487
    357
    media_image4.png
    Greyscale

where step 5 shape residual error is not less than preset error € which means then the error being greater than or equal to the preset error, then go to step 3-4 where reconstruct 3D facial shape with shape parameter which is considered as constructing the three-dimensional face model corresponding to the two-dimensional face image based on the first three-dimensional face model fitted with the facial expression ) In additional, the same motivation is used as the rejection for claim 3.





Regarding claim 10, Liu, RODRIGUEZ and Lee teach the method of claims 3, further comprising: determining the three-dimensional average face model and the feature vector based on three-dimensional face model samples (see section  DMM and self-occlusion problem S3DMM, pages 2-3 of Lee “In S3DMM, the geometry of a face is defined as a shape vector S ¼ X1; Y1; Z1; X2; . . . Yn; Zn ð ÞT 2 R3n, which contains the X , Y , and Z-coordinates of n vertices. The original 3DMM generally uses a dense shape with thousands of vertices, whereas S3DMM uses a sparse shape with only dozens of vertices. In order to build a morphable shape model, S3DMM performs PCA on a training set of shape vectors Sj. The mean shape s0 and m shape variations si are then obtained, and a new shape S can be expressed as a linear combination of the mean shape s0 and the shape variations si as follows…) In addition, the same motivation is used as the rejection for claim 3. 
Regarding claim 11, Liu, RODRIGUEZ and Lee teach the method of claim 7, further comprising: determining at least one facial expression base corresponding to the three-dimensional average face model based on three-dimensional face model samples (see section  DMM and self-occlusion problem S3DMM, pages 2-3 of Lee “In S3DMM, the geometry of a face is defined as a shape vector S ¼ X1; Y1; Z1; X2; . . . Yn; Zn ð ÞT 2 R3n, which contains the X , Y , and Z-coordinates of n vertices. The original 3DMM generally uses a dense shape with thousands of vertices, whereas S3DMM uses a sparse shape with only dozens of vertices. In order to build a morphable shape model, S3DMM performs PCA on a training set of shape vectors Sj. The mean shape s0 and m shape variations si are then obtained, and a new shape S can be expressed as a linear combination of the mean shape s0 and the shape variations si as follows…) In addition, the same motivation is used as the rejection for claim 3. 
3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Feng, et al. "Joint face alignment and 3d face reconstruction." European Conference on Computer Vision. Springer, Cham, 2016.(“Liu”) in view of RODRIGUEZ et al, U.S Patent Application Publication o.20160086017(“RODRIGUEZ”) further in view of Lee, Youn Joo, et al. "Single view-based 3D face reconstruction robust to self-occlusion." EURASIP Journal on Advances in Signal Processing 2012.1 (2012): 1-20 (“Lee”) further in view of Kamencay, Patrik, et al. "A novel approach to face recognition using image segmentation based on spca-knn method." Radioengineering 22.1 (2013): 92-99.(“Kamencay”)
Regarding 9,  Liu, RODRIGUEZ and Lee teach the method of claims 3, wherein the performing the contour feature point fitting on the first three-dimensional face model based on the face contour feature points of the two- dimensional face image comprises:
 selecting, from the first three-dimensional face model, three-dimensional points corresponding to the face contour feature points of the two-dimensional face image as initial three-dimensional contour feature points (see section  DMM and self-occlusion problem S3DMM, pages 2-3 of Lee “In S3DMM, the geometry of a face is defined as a shape vector S ¼ X1; Y1; Z1; X2; . . . Yn; Zn ð ÞT 2 R3n, which contains the X , Y , and Z-coordinates of n vertices. The original 3DMM generally uses a dense shape with thousands of vertices, whereas S3DMM uses a sparse shape with only dozens of vertices. In order to build a morphable shape model, S3DMM performs PCA on a training set of shape vectors Sj. The mean shape s0 and m shape variations si are then obtained, and a new shape S can be expressed as a linear combination of the mean shape s0 and the shape variations si as follows…. Given the 2D FFPs of an input face image, such as s2d ¼ x1; y1; x2; . . . yn ð ÞT 2 R2n , the shape parameter β needs to be determined such that it minimizes the shape residual between the projected 3D facial shape generated by the shape parameter and the input 2D facial shape. The optimal shape and pose parameters ðβ; Rθ; TÞ are obtained from (2): …Where ~S is a 3 × n matrix that is reshaped from the 3n × 1 model shape vector S obtained using (1), ~s2d is a 2×n matrix that is reshaped from the 2n × 1 input shape vector s2d , P is a 2 × 3 orthographic projection matrix, ~T is a 3 × n translation matrix consisting of n translation vectors T ¼ tx ty tz T , and Rθ is a 3 × 3 rotation matrix where the yaw angle is θ. Note that in this paper, we consider mainly yaw rotation because the self-occlusion caused by yaw rotation is relatively greater than that caused by pitch rotation, and tz is set to 0 because an orthographic projection is assumed…. shown in Algorithm 1, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).); 
mapping the initial three-dimensional contour feature points to the two-dimensional face image by using the projection mapping matrix (see section  DMM and self-occlusion problem S3DMM, pages 2-3  of Lee “….As shown in Algorithm 1 3D, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).); and 
selecting, mapped three-dimensional points corresponding to two-dimensional contour feature points as face contour feature points of the first three-dimensional face model (see Figure .2 where showing landmarks contour on 2D image; see 3.1 Overview of Liu “…..Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.;, 4.1 Protocols “…Experiment setup. During training and testing, each image is associated with a bounding box, which specifies the face region in the image. To initialize the landmarks in it, the mean of the landmarks in all neutral frontal training images is fitted to the face region via a similarity transform. In this paper, we set the number of iterations K = 5 (discussion of convergence issue is provided in supplemental material). SIFT descriptors are computed on 32 × 32 local patches around the landmarks, and the implementation by [35] is used in our experiments.” where the mean of the landmarks is fitted to the face region which is bounding box is considered as contour feature point;  see section  DMM and self-occlusion problem S3DMM, pages 2-3  of Lee “….As shown in Algorithm 1 3D, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).) In addition, the same motivation is used as the rejection for claim 3.
In the same field of endeavor, Kamencay teaches using a nearest neighbor matching algorithm (see 3.2 K-Nearest Neighbor (KNN) and 3.3 SPCA-KNN)
Therefore, in combination of Liu ,RODRIGUEZ and Lee,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify  joint face alignment and 3D face reconstruction method of Liu and using proposed 3D Model Fitting of Lee with using K-Nearest Neighbor (KNN) or SPCA-KNN as seen in Kamencay because this modification would identify the closest object from the trained features (see section 5. Conclusion of Kamencay) 
Thus, the combination of Liu ,RODRIGUEZ , Lee and Kamencay teaches wherein the performing the contour feature point fitting on the first three-dimensional face model based on the face contour feature points of the two- dimensional face image comprises: selecting, from the first three-dimensional face model, three-dimensional points corresponding to the face contour feature points of the two-dimensional face image as initial three-dimensional contour feature points; mapping the initial three-dimensional contour feature points to the two-dimensional face image by using the projection mapping matrix; and selecting, by using a nearest neighbor matching algorithm, mapped three-dimensional points corresponding to two-dimensional contour feature points as face contour feature points of the first three-dimensional face model.
4. Claims 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Feng, et al. "Joint face alignment and 3d face reconstruction." European Conference on Computer Vision. Springer, Cham, 2016.(“Liu”) in view of  Lee, Youn Joo, et al. "Single view-based 3D face reconstruction robust to self-occlusion." EURASIP Journal on Advances in Signal Processing 2012.1 (2012): 1-20 (“Lee”) 

Regarding independent claim 12, Liu teaches a three-dimensional face reconstruction method (Abstract. “We present an approach to simultaneously solve the two problems of face alignment and 3D face reconstruction from an input 2D face image of arbitrary poses and expressions.”) , comprising: 

    PNG
    media_image1.png
    259
    489
    media_image1.png
    Greyscale

Fig.2 of Liu
acquiring a two-dimensional face image for processing (3.1 Overview as show in Fig.2 of Liu “Here, we use a 3D-to-2D mapping matrix M to approximate the composite effect of expression and pose induced deformation and camera projection. Given an input 2D face image I, our goal is to simultaneously locate its”);
determining a projection mapping matrix from a three-dimensional average face model to the two-dimensional face image based on internal feature points of the two- dimensional face image and internal feature points of the three-dimensional average face model ( see 3.1 Overview”…Here, we use a 3D-to-2D mapping matrix M to approximate the composite effect of expression and pose induced deformation and camera projection. Given an input 2D face image I, our goal is to simultaneously locate its landmarks U and reconstruct its 3D face shape S. Note that, in some context, we also write the 3D face shape and the landmarks as column vectors: S = (x1, y1, z1, x2, y2, z2, · · · , xn, yn, zn)T, and U = (u1, v1, u2, v2, · · · , ul, vl)T, where ‘T’ is transpose operator. Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.”);
constructing a first three-dimensional face model corresponding to the two-dimensional face image based on the projection mapping matrix and feature vectors of a three- dimensional feature face space (see 3.1 Overview, “…..Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.; see 3.3 Learning Landmark Regressors, last paragraph “We use 128-dim SIFT descriptors [24] as the local feature. The feature vector of h is a concatenation of the SIFT descriptors at all the l landmarks, i.e., a 128l-dim vector. If a landmark is invisible, no feature will be extracted, and its corresponding entries in h will be zero. It is worth mentioning that the regressors estimate the semantic positions of all landmarks including invisible landmarks.”; 3.5 Estimating 3D-to-2D Mapping and Landmark Visibility , “In order to refine the landmarks with the updated 3D face shape, we have to project the 3D shape to the 2D image with a 3D-to-2D mapping matrix. In this paper, we dynamically estimate the mapping matrix based on Sk and ˆUk. As discussed earlier in Sect. 3.1, the mapping matrix is a composite effect of expression and pose induced deformation and camera projection. Here, we assume a weak perspective projection for the camera projection as in prior work [18,38], and further assume that the expression and pose induced deformation can be approximated by a linear transform. As a result, the mapping matrix Mk is represented by a 2 × 4 matrix, and can be estimated as a least squares solution to the following fitting problem);
performing contour feature point fitting on the first three-dimensional face model based on face contour feature points of the two-dimensional face image (see Figure .2 where showing landmarks contour on 2D image; see 3.1 Overview, “…..Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.;, 4.1 Protocols “…Experiment setup. During training and testing, each image is associated with a bounding box, which specifies the face region in the image. To initialize the landmarks in it, the mean of the landmarks in all neutral frontal training images is fitted to the face region via a similarity transform. In this paper, we set the number of iterations K = 5 (discussion of convergence issue is provided in supplemental material). SIFT descriptors are computed on 32 × 32 local patches around the landmarks, and the implementation by [35] is used in our experiments.” where the mean of the landmarks is fitted to the face region which is bounding box is considered as contour feature point ).  Liu is understood to be silent on remaining limitations of claim 12.
In the same field of view, Lee teaches a three-dimensional face reconstruction method (see abstract, “State-of-the-art 3D morphable model (3DMM) is used widely for 3D face reconstruction based on a single image…..”) comprising: 

    PNG
    media_image5.png
    423
    751
    media_image5.png
    Greyscale

Figure.3 of Lee
acquiring a two-dimensional face image for processing (see section  DMM and self-occlusion problem S3DMM, pages 2-3 “…. Given the 2D FFPs of an input face image, such as s2d ¼ x1; y1; x2; . . . yn ð ÞT 2 R2n”, see Figure 3 of Lee where input is a 2D image); 41Client Ref. No. PCT15416US Attorney Docket No. 60YN-322189 
determining a projection mapping matrix from a three-dimensional average face model to the two-dimensional face image based on internal feature points of the two- dimensional face image and internal feature points of the three-dimensional average face model (see section  DMM and self-occlusion problem S3DMM, pages 2-3 “In S3DMM, the geometry of a face is defined as a shape vector S ¼ X1; Y1; Z1; X2; . . . Yn; Zn ð ÞT 2 R3n, which contains the X , Y , and Z-coordinates of n vertices. The original 3DMM generally uses a dense shape with thousands of vertices, whereas S3DMM uses a sparse shape with only dozens of vertices. In order to build a morphable shape model, S3DMM performs PCA on a training set of shape vectors Sj. The mean shape s0 and m shape variations si are then obtained, and a new shape S can be expressed as a linear combination of the mean shape s0 and the shape variations si as follows…. Given the 2D FFPs of an input face image, such as s2d ¼ x1; y1; x2; . . . yn ð ÞT 2 R2n , the shape parameter β needs to be determined such that it minimizes the shape residual between the projected 3D facial shape generated by the shape parameter and the input 2D facial shape. The optimal shape and pose parameters ðβ; Rθ; TÞ are obtained from (2): …Where ~S is a 3 × n matrix that is reshaped from the 3n × 1 model shape vector S obtained using (1), ~s2d is a 2×n matrix that is reshaped from the 2n × 1 input shape vector s2d , P is a 2 × 3 orthographic projection matrix, ~T is a 3 × n translation matrix consisting of n translation vectors T ¼ tx ty tz T , and Rθ is a 3 × 3 rotation matrix where the yaw angle is θ. Note that in this paper, we consider mainly yaw rotation because the self-occlusion caused by yaw rotation is relatively greater than that caused by pitch rotation, and tz is set to 0 because an orthographic projection is assumed…. shown in Algorithm 1, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).); 
constructing a first three-dimensional face model corresponding to the two-dimensional face image based on the projection mapping matrix and feature vectors of a three- dimensional feature face space (see section  DMM and self-occlusion problem S3DMM, pages 2-3 “…. Given the 2D FFPs of an input face image, such as s2d ¼ x1; y1; x2; . . . yn ð ÞT 2 R2n , the shape parameter β needs to be determined such that it minimizes the shape residual between the projected 3D facial shape generated by the shape parameter and the input 2D facial shape. The optimal shape and pose parameters ðβ; Rθ; TÞ are obtained from (2): …Where ~S is a 3 × n matrix that is reshaped from the 3n × 1 model shape vector S obtained using (1), ~s2d is a 2×n matrix that is reshaped from the 2n × 1 input shape vector s2d , P is a 2 × 3 orthographic projection matrix, ~T is a 3 × n translation matrix consisting of n translation vectors T ¼ tx ty tz T , and Rθ is a 3 × 3 rotation matrix where the yaw angle is θ. Note that in this paper, we consider mainly yaw rotation because the self-occlusion caused by yaw rotation is relatively greater than that caused by pitch rotation, and tz is set to 0 because an orthographic projection is assumed.”);
performing contour feature point fitting on the first three-dimensional face model based on face contour feature points of the two-dimensional face image ( see Self-occlusion problem, page 4 “….Figure 1 shows self-occlusion errors that occur after comparing the observed 2D FFPs with the ground-truth 2D FFPs of the facial contours. When detecting the facial contour FFPs in a half-profile view image, the visible FFPs laid on the visible facial region can be detected as those of the ground-truth facial contour, but the observed FFPs on the occluded facial region are located in the outline of the face because the occluded real facial contour cannot be observed, as shown in Figure 1a. Therefore, the 2D FFPs observed in a rotated face image have location errors, which are the differences between the observed FFPs and the occluded real FFPs, as shown in Figure 1c”; page 4, Proposed 3D face reconstruction method, Overall procedure of the proposed method. “Overall procedure of the proposed method The proposed 3D face reconstruction process starts with the localization of the FFPs in a given 2D face image. To detect self-occlusion in an input face, the head pose is estimated using a cylindrical head model-based method [23]. The estimated pose can then be used to determine which FFPs are self-occluded. Next, a sparse 3D facial shape is reconstructed using the model fitting process based on the selected visible FFPs. Subsequently, a dense 3D facial shape is interpolated from the reconstructed sparse 3D facial shape using the Thin Plate Spline (TPS) method [24,25]. Finally, the facial texture directly extracted from the input image is mapped onto the dense 3D facial shape. The overall procedure of the proposed method is shown in Figure 3.”);
and in response to an error between the two-dimensional face image and the fitted first three- dimensional face model being less than a preset error, adopting the fitted first three-dimensional face model as a three-dimensional face model of the two- dimensional face image (see section  DMM and self-occlusion problem S3DMM, pages 2-3 “….As shown in Algorithm 1 3D, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).
Algorithm 1 3D Model Fitting [5]…..

    PNG
    media_image3.png
    132
    341
    media_image3.png
    Greyscale
” Where step 5, the shape residual error is less than a preset error € then alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) which is considered as adopting the fitted first three-dimensional face model as a three-dimensional face model of the two- dimensional face image )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method 3D face reconstruction from an input 2D face image of arbitrary poses and expressions of Liu with using proposed 3D Model Fitting of Lee because this modification would find the optimal shape parameter and pose parameter until the shape residual converges (see section  DMM and self-occlusion problem S3DMM, page 3, right column, first paragraph of Lee).
 	Thus, the combination of Liu and Lee teaches a three-dimensional face reconstruction method, comprising: acquiring a two-dimensional face image for  processing; 41Client Ref. No. PCT15416US Attorney Docket No. 60YN-322189 determining a projection mapping matrix from a three-dimensional average face model to the two-dimensional face image based on internal feature points of the two- dimensional face image and internal feature points of the three-dimensional average face model; constructing a first three-dimensional face model corresponding to the two-dimensional face image based on the projection mapping matrix and feature vectors of a three- dimensional feature face space; performing contour feature point fitting on the first three-dimensional face model based on face contour feature points of the two-dimensional face image; and in response to an error between the two-dimensional face image and the fitted first three- dimensional face model being less than a preset error, adopting the fitted first three-dimensional face model as a three-dimensional face model of the two- dimensional face image.
Regarding claim 13, Liu and Lee teach the method of claim 12, wherein after the performing the contour feature point fitting on the first three-dimensional face model based on the face contour feature points of the two- dimensional face image, the method further comprises:
 performing expression fitting on the first three-dimensional face model fitted with the contour feature points based on the internal face feature points of the two- dimensional face image and at least one facial expression base corresponding to the three-dimensional average face model (see Figure .2 where showing landmarks contour on 2D image; see 3.1 Overview, “…..Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.;, 4.1 Protocols “…Experiment setup. During training and testing, each image is associated with a bounding box, which specifies the face region in the image. To initialize the landmarks in it, the mean of the landmarks in all neutral frontal training images is fitted to the face region via a similarity transform. In this paper, we set the number of iterations K = 5 (discussion of convergence issue is provided in supplemental material). SIFT descriptors are computed on 32 × 32 local patches around the landmarks, and the implementation by [35] is used in our experiments.” where the mean of the landmarks is fitted to the face region which is bounding box is considered as contour feature point ; 3.5 Estimating 3D-to-2D Mapping and Landmark Visibility, “In order to refine the landmarks with the updated 3D face shape, we have to project the 3D shape to the 2D image with a 3D-to-2D mapping matrix. In this paper, we dynamically estimate the mapping matrix based on Sk and ˆUk. As discussed earlier in Sect. 3.1, the mapping matrix is a composite effect of expression and pose induced deformation and camera projection. Here, we assume a weak perspective projection for the camera projection as in prior work [18,38], and further assume that the expression and pose induced deformation can be approximated by a linear transform.”; Reconstruction accuracy across expressions. Figure 4(b) shows the average MAE of our proposed method across expressions. Although the error increases as expressions become intensive, the maximum increment (i.e., SU vs.NE) is below 7%. This proves the robustness of the proposed method in normalizing expressions while maintaining model individualities. Figure 6 shows the reconstruction and face alignment results of a subject under seven expressions .see 3.2 Training Data Preparation of Liu “training data should contain 2D face images of varying expressions and poses. As for the 3D shape S∗i corresponding to the Ii in the training data, it can either have the same expression and pose as Ii, or just have neutral expression and frontal pose no matter what expression and pose Ii has. In the former, the learned regressors will output 3D face shapes that have the same expression and pose as the input images; while in the latter, the learned regressors will generate neutral and frontal 3D shapes for any input images. In either case, the dense registration among all 3D shapes S∗ i is needed for regressor learning. In this paper, we follow the latter for two reasons: (i) dense registration of 3D face shapes with different expressions is difficult, and (ii) the reconstructed PEN 3D shapes are preferred for being used in 3D face recognition. It is, however, difficult to find in the public domain such data sets of 3D face shapes and corresponding annotated 2D images with various expressions/ poses. Thus, we construct two sets of training data by ourselves: one based on BU3DFE [36], and the other based on LFW [16]. BU3DFE database contains 3D face scans of 56 males and 44 females, acquired in neutral plus six basic expressions (happiness, disgust, fear, angry, surprise and sadness). All basic expressions are acquired at four levels of intensity. These 3D face scans have been manually annotated with 84 landmarks (83 landmarks provided by the database and one nose tip marked by ourselves). For each of the 100 subjects, we select one scan of neutral expression as the ground truth 3D shape.”; see 3D Face model fitting, pages 7-8  of Lee “A detailed description of the proposed model fitting method is shown in Algorithm 2. This is a modified version of the earlier S3DMM-based algorithm mentioned in Section “S3DMM”. The proposed model fitting scheme is based on the selected visible FFPs, which eliminates the self-occlusion effect. As a result, the cost function of (2) is modified as follows: arg minβ;Rθ;T Mθ .. where the symbol “°” represents the Hadamard product, which is known as entry-wise multiplication [33], while Mθ is the masking matrix at rotation angle θ. Mθ isobtained from the index table of the visible FFP for the estimated pose, as explained in Sections “Head pose estimation” and “Determination of visible FFPs”. We can calculate the shape residual between the visible FFPs of the shape model and the input 2D facial shape using this masking matrix. The shape parameter β and pose parameter (Rθ,T) can be obtained without any selfocclusion effect by minimizing this shape residual. The proposed 3D model fitting algorithm has the following two advantages compared with the previous method:
1) The pose angle ^θ estimated by the cylindrical model is used for the pose parameter initialization. Therefore, the parameter estimation starts from a relatively exact initial pose parameter, which enhances the 3D face reconstruction performance. During the alignment step, an accurate alignment result is obtained by aligning the input 2D FFPs with the FFPs of the 2D mean shape, which are obtained by rotating the 3D mean shape (s0) from 0° to ^θ and projecting it onto the x–y plane.
2) 3D model fitting is achieved on the basis of the visible FFPs by using the masking matrix. Therefore, the proposed method can reconstruct 3D faces that are less affected by self-occlusion.”) In addition, the same motivation is used as the rejection for claim 12.
Regarding claim 14, Liu and Lee teach the method of claim 12, wherein after the constructing the first three-dimensional face model corresponding to the two-dimensional face image based on the projection mapping matrix and the feature vectors of the three-dimensional feature face space, the method further comprises: performing expression fitting on the first three-dimensional face model based on at least one facial expression base corresponding to the three-dimensional average face model (see Figure .2 where showing landmarks contour on 2D image; see 3.1 Overview, “…..Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.;, 4.1 Protocols “…Experiment setup. During training and testing, each image is associated with a bounding box, which specifies the face region in the image. To initialize the landmarks in it, the mean of the landmarks in all neutral frontal training images is fitted to the face region via a similarity transform. In this paper, we set the number of iterations K = 5 (discussion of convergence issue is provided in supplemental material). SIFT descriptors are computed on 32 × 32 local patches around the landmarks, and the implementation by [35] is used in our experiments.” where the mean of the landmarks is fitted to the face region which is bounding box is considered as contour feature point ; 3.5 Estimating 3D-to-2D Mapping and Landmark Visibility, “In order to refine the landmarks with the updated 3D face shape, we have to project the 3D shape to the 2D image with a 3D-to-2D mapping matrix. In this paper, we dynamically estimate the mapping matrix based on Sk and ˆUk. As discussed earlier in Sect. 3.1, the mapping matrix is a composite effect of expression and pose induced deformation and camera projection. Here, we assume a weak perspective projection for the camera projection as in prior work [18,38], and further assume that the expression and pose induced deformation can be approximated by a linear transform.”; Reconstruction accuracy across expressions. Figure 4(b) shows the average MAE of our proposed method across expressions. Although the error increases as expressions become intensive, the maximum increment (i.e., SU vs.NE) is below 7%. This proves the robustness of the proposed method in normalizing expressions while maintaining model individualities. Figure 6 shows the reconstruction and face alignment results of a subject under seven expressions .see 3.2 Training Data Preparation of Liu “training data should contain 2D face images of varying expressions and poses. As for the 3D shape S∗i corresponding to the Ii in the training data, it can either have the same expression and pose as Ii, or just have neutral expression and frontal pose no matter what expression and pose Ii has. In the former, the learned regressors will output 3D face shapes that have the same expression and pose as the input images; while in the latter, the learned regressors will generate neutral and frontal 3D shapes for any input images. In either case, the dense registration among all 3D shapes S∗ i is needed for regressor learning. In this paper, we follow the latter for two reasons: (i) dense registration of 3D face shapes with different expressions is difficult, and (ii) the reconstructed PEN 3D shapes are preferred for being used in 3D face recognition. It is, however, difficult to find in the public domain such data sets of 3D face shapes and corresponding annotated 2D images with various expressions/ poses. Thus, we construct two sets of training data by ourselves: one based on BU3DFE [36], and the other based on LFW [16]. BU3DFE database contains 3D face scans of 56 males and 44 females, acquired in neutral plus six basic expressions (happiness, disgust, fear, angry, surprise and sadness). All basic expressions are acquired at four levels of intensity. These 3D face scans have been manually annotated with 84 landmarks (83 landmarks provided by the database and one nose tip marked by ourselves). For each of the 100 subjects, we select one scan of neutral expression as the ground truth 3D shape.”; see 3D Face model fitting, pages 7-8  of Lee “A detailed description of the proposed model fitting method is shown in Algorithm 2. This is a modified version of the earlier S3DMM-based algorithm mentioned in Section “S3DMM”. The proposed model fitting scheme is based on the selected visible FFPs, which eliminates the self-occlusion effect. As a result, the cost function of (2) is modified as follows: arg minβ;Rθ;T Mθ .. where the symbol “°” represents the Hadamard product, which is known as entry-wise multiplication [33], while Mθ is the masking matrix at rotation angle θ. Mθ isobtained from the index table of the visible FFP for the estimated pose, as explained in Sections “Head pose estimation” and “Determination of visible FFPs”. We can calculate the shape residual between the visible FFPs of the shape model and the input 2D facial shape using this masking matrix. The shape parameter β and pose parameter (Rθ,T) can be obtained without any selfocclusion effect by minimizing this shape residual. The proposed 3D model fitting algorithm has the following two advantages compared with the previous method:
1) The pose angle ^θ estimated by the cylindrical model is used for the pose parameter initialization. Therefore, the parameter estimation starts from a relatively exact initial pose parameter, which enhances the 3D face reconstruction performance. During the alignment step, an accurate alignment result is obtained by aligning the input 2D FFPs with the FFPs of the 2D mean shape, which are obtained by rotating the 3D mean shape (s0) from 0° to ^θ and projecting it onto the x–y plane.
2) 3D model fitting is achieved on the basis of the visible FFPs by using the masking matrix. Therefore, the proposed method can reconstruct 3D faces that are less affected by self-occlusion.”); and 
wherein the performing the contour feature point fitting on the first three-dimensional 42Client Ref. No. PCT15416US Attorney Docket No. 60YN-322189 face model based on the face contour feature points of the two-dimensional face image comprises: performing the contour feature point fitting on the first three-dimensional face model fitted with the facial expression based on the face contour feature points of the two-dimensional face image (see Figure .2 where showing landmarks contour on 2D image; see 3.1 Overview, “…..Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.;, 4.1 Protocols “…Experiment setup. During training and testing, each image is associated with a bounding box, which specifies the face region in the image. To initialize the landmarks in it, the mean of the landmarks in all neutral frontal training images is fitted to the face region via a similarity transform. In this paper, we set the number of iterations K = 5 (discussion of convergence issue is provided in supplemental material). SIFT descriptors are computed on 32 × 32 local patches around the landmarks, and the implementation by [35] is used in our experiments.” where the mean of the landmarks is fitted to the face region which is bounding box is considered as contour feature point ; 3.5 Estimating 3D-to-2D Mapping and Landmark Visibility, “In order to refine the landmarks with the updated 3D face shape, we have to project the 3D shape to the 2D image with a 3D-to-2D mapping matrix. In this paper, we dynamically estimate the mapping matrix based on Sk and ˆUk. As discussed earlier in Sect. 3.1, the mapping matrix is a composite effect of expression and pose induced deformation and camera projection. Here, we assume a weak perspective projection for the camera projection as in prior work [18,38], and further assume that the expression and pose induced deformation can be approximated by a linear transform.”; Reconstruction accuracy across expressions. Figure 4(b) shows the average MAE of our proposed method across expressions. Although the error increases as expressions become intensive, the maximum increment (i.e., SU vs.NE) is below 7%. This proves the robustness of the proposed method in normalizing expressions while maintaining model individualities. Figure 6 shows the reconstruction and face alignment results of a subject under seven expressions .see 3.2 Training Data Preparation of Liu “training data should contain 2D face images of varying expressions and poses. As for the 3D shape S∗i corresponding to the Ii in the training data, it can either have the same expression and pose as Ii, or just have neutral expression and frontal pose no matter what expression and pose Ii has. In the former, the learned regressors will output 3D face shapes that have the same expression and pose as the input images; while in the latter, the learned regressors will generate neutral and frontal 3D shapes for any input images. In either case, the dense registration among all 3D shapes S∗ i is needed for regressor learning. In this paper, we follow the latter for two reasons: (i) dense registration of 3D face shapes with different expressions is difficult, and (ii) the reconstructed PEN 3D shapes are preferred for being used in 3D face recognition. It is, however, difficult to find in the public domain such data sets of 3D face shapes and corresponding annotated 2D images with various expressions/ poses. Thus, we construct two sets of training data by ourselves: one based on BU3DFE [36], and the other based on LFW [16]. BU3DFE database contains 3D face scans of 56 males and 44 females, acquired in neutral plus six basic expressions (happiness, disgust, fear, angry, surprise and sadness). All basic expressions are acquired at four levels of intensity. These 3D face scans have been manually annotated with 84 landmarks (83 landmarks provided by the database and one nose tip marked by ourselves). For each of the 100 subjects, we select one scan of neutral expression as the ground truth 3D shape.”; see 3D Face model fitting, pages 7-8  of Lee “A detailed description of the proposed model fitting method is shown in Algorithm 2. This is a modified version of the earlier S3DMM-based algorithm mentioned in Section “S3DMM”. The proposed model fitting scheme is based on the selected visible FFPs, which eliminates the self-occlusion effect. As a result, the cost function of (2) is modified as follows: arg minβ;Rθ;T Mθ .. where the symbol “°” represents the Hadamard product, which is known as entry-wise multiplication [33], while Mθ is the masking matrix at rotation angle θ. Mθ isobtained from the index table of the visible FFP for the estimated pose, as explained in Sections “Head pose estimation” and “Determination of visible FFPs”. We can calculate the shape residual between the visible FFPs of the shape model and the input 2D facial shape using this masking matrix. The shape parameter β and pose parameter (Rθ,T) can be obtained without any selfocclusion effect by minimizing this shape residual. The proposed 3D model fitting algorithm has the following two advantages compared with the previous method:
1) The pose angle ^θ estimated by the cylindrical model is used for the pose parameter initialization. Therefore, the parameter estimation starts from a relatively exact initial pose parameter, which enhances the 3D face reconstruction performance. During the alignment step, an accurate alignment result is obtained by aligning the input 2D FFPs with the FFPs of the 2D mean shape, which are obtained by rotating the 3D mean shape (s0) from 0° to ^θ and projecting it onto the x–y plane.
2) 3D model fitting is achieved on the basis of the visible FFPs by using the masking matrix. Therefore, the proposed method can reconstruct 3D faces that are less affected by self-occlusion.”);In addition, the same motivation is used as the rejection for claim 12.
	Regarding claim 16, Liu and Lee teach the method of claim 12, further comprising: 
in response to the error being greater than or equal to the preset error, constructing the three-dimensional face model corresponding to the two-dimensional face image based on the fitted three-dimensional face model (see section  DMM and self-occlusion problem S3DMM, pages 2-3  of Lee “….As shown in Algorithm 1 3D, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).; see 3D Face model fitting, pages 7-8 “…….We can calculate the shape residual between the visible FFPs of the shape model and the input 2D facial shape using this masking matrix. The shape parameter β and pose parameter (Rθ,T) can be obtained without any selfocclusion effect by minimizing this shape residual. The proposed 3D model fitting algorithm has the following two advantages compared with the previous method:
1) The pose angle ^θ estimated by the cylindrical model is used for the pose parameter initialization. Therefore, the parameter estimation starts from a relatively exact initial pose parameter, which enhances the 3D face reconstruction performance. During the alignment step, an accurate alignment result is obtained by aligning the input 2D FFPs with the FFPs of the 2D mean shape, which are obtained by rotating the 3D mean shape (s0) from 0° to ^θ and projecting it onto the x–y plane.
2) 3D model fitting is achieved on the basis of the visible FFPs by using the masking matrix. Therefore, the proposed method can reconstruct 3D faces that are less affected by self-occlusion.

    PNG
    media_image4.png
    487
    357
    media_image4.png
    Greyscale

where step 5 shape residual error is less than preset error €  then, the shape parameter β at fixed (Rθ,T) is the final shape parameters which is considered as adopting the first three-dimensional face model fitted with the expression as the three-dimensional face model) In addition, the same motivation is used as the rejection for claim 12.
Regarding claim 17, Liu and Lee teach the method of claim 12, further comprising: determining the three-dimensional average face model and the feature vectors based on three-dimensional face model samples see section  DMM and self-occlusion problem S3DMM, pages 2-3 of Lee “In S3DMM, the geometry of a face is defined as a shape vector S ¼ X1; Y1; Z1; X2; . . . Yn; Zn ð ÞT 2 R3n, which contains the X , Y , and Z-coordinates of n vertices. The original 3DMM generally uses a dense shape with thousands of vertices, whereas S3DMM uses a sparse shape with only dozens of vertices. In order to build a morphable shape model, S3DMM performs PCA on a training set of shape vectors Sj. The mean shape s0 and m shape variations si are then obtained, and a new shape S can be expressed as a linear combination of the mean shape s0 and the shape variations si as follows…) In addition, the same motivation is used as the rejection for claim 12. 
Regarding claim 18, Liu and Lee teach the method of claims 13, further comprising: determining at least one facial expression base corresponding to the three-dimensional average face model based on three-dimensional face model samples (see section  DMM and self-occlusion problem S3DMM, pages 2-3 of Lee “In S3DMM, the geometry of a face is defined as a shape vector S ¼ X1; Y1; Z1; X2; . . . Yn; Zn ð ÞT 2 R3n, which contains the X , Y , and Z-coordinates of n vertices. The original 3DMM generally uses a dense shape with thousands of vertices, whereas S3DMM uses a sparse shape with only dozens of vertices. In order to build a morphable shape model, S3DMM performs PCA on a training set of shape vectors Sj. The mean shape s0 and m shape variations si are then obtained, and a new shape S can be expressed as a linear combination of the mean shape s0 and the shape variations si as follows…) In addition, the same motivation is used as the rejection for claim 12. 
5. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Feng, et al. "Joint face alignment and 3d face reconstruction." European Conference on Computer Vision. Springer, Cham, 2016.(“Liu”) in view of  Lee, Youn Joo, et al. "Single view-based 3D face reconstruction robust to self-occlusion." EURASIP Journal on Advances in Signal Processing 2012.1 (2012): 1-20 (“Lee”) further in view of Kamencay, Patrik, et al. "A novel approach to face recognition using image segmentation based on spca-knn method." Radioengineering 22.1 (2013): 92-99.(“Kamencay”)
Regarding 15,  Liu and Lee teach the method of claim 12, wherein the performing the contour feature point fitting on the first three-dimensional face model based on the face contour feature points of the two- dimensional face image comprises: 
selecting, from the first three-dimensional face model, three-dimensional points corresponding to the face contour feature points of the two-dimensional face image as initial three-dimensional contour feature points(see section  DMM and self-occlusion problem S3DMM, pages 2-3 of Lee “In S3DMM, the geometry of a face is defined as a shape vector S ¼ X1; Y1; Z1; X2; . . . Yn; Zn ð ÞT 2 R3n, which contains the X , Y , and Z-coordinates of n vertices. The original 3DMM generally uses a dense shape with thousands of vertices, whereas S3DMM uses a sparse shape with only dozens of vertices. In order to build a morphable shape model, S3DMM performs PCA on a training set of shape vectors Sj. The mean shape s0 and m shape variations si are then obtained, and a new shape S can be expressed as a linear combination of the mean shape s0 and the shape variations si as follows…. Given the 2D FFPs of an input face image, such as s2d ¼ x1; y1; x2; . . . yn ð ÞT 2 R2n , the shape parameter β needs to be determined such that it minimizes the shape residual between the projected 3D facial shape generated by the shape parameter and the input 2D facial shape. The optimal shape and pose parameters ðβ; Rθ; TÞ are obtained from (2): …Where ~S is a 3 × n matrix that is reshaped from the 3n × 1 model shape vector S obtained using (1), ~s2d is a 2×n matrix that is reshaped from the 2n × 1 input shape vector s2d , P is a 2 × 3 orthographic projection matrix, ~T is a 3 × n translation matrix consisting of n translation vectors T ¼ tx ty tz T , and Rθ is a 3 × 3 rotation matrix where the yaw angle is θ. Note that in this paper, we consider mainly yaw rotation because the self-occlusion caused by yaw rotation is relatively greater than that caused by pitch rotation, and tz is set to 0 because an orthographic projection is assumed…. shown in Algorithm 1, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).; 
mapping the initial three-dimensional contour feature points to the two-dimensional face image by using the projection mapping matrix see section  DMM and self-occlusion problem S3DMM, pages 2-3  of Lee “….As shown in Algorithm 1 3D, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).); and 
selecting, by using a nearest neighbor matching algorithm, mapped three-dimensional points corresponding to two-dimensional contour feature points as face contour feature points of the first three-dimensional face model(see Figure .2 where showing landmarks contour on 2D image; see 3.1 Overview of Liu “…..Figure 2 shows the flowchart of the proposed method. For the input 2D face image I, its 3D face shape S is initialized as the mean 3D shape of training faces. Its landmarks U are initialized by fitting the mean landmarks of training frontal faces into the face region specified by a bounding box in I via similarity transforms. U and S are iteratively updated by applying a series of regressors. Each iteration contains three main steps: (i) updating landmarks, (ii) updating 3D face shape, and (iii) refining landmarks.;, 4.1 Protocols “…Experiment setup. During training and testing, each image is associated with a bounding box, which specifies the face region in the image. To initialize the landmarks in it, the mean of the landmarks in all neutral frontal training images is fitted to the face region via a similarity transform. In this paper, we set the number of iterations K = 5 (discussion of convergence issue is provided in supplemental material). SIFT descriptors are computed on 32 × 32 local patches around the landmarks, and the implementation by [35] is used in our experiments.” where the mean of the landmarks is fitted to the face region which is bounding box is considered as contour feature point;  see section  DMM and self-occlusion problem S3DMM, pages 2-3  of Lee “….As shown in Algorithm 1 3D, the procedure for 3D model fitting is as follows. First, the shape parameter β0 and translation parameter T0 are initialized to 0 and the input 2D FFPs s2d are aligned with the 2D mean shape obtained by projecting the 3D mean shape (s0) with a frontal pose onto the x–y plane. As the alignment method, we use the Procrustes analysis, which includes translation, rotation, and scaling [22]. The optimal model parameters are determined by alternately updating the pose parameter (Rθ, T) at the fixed β and updating the shape parameter β at fixed (Rθ,T) until the shape residual error converges. The cost function is solved as a least squares problem and the rotation matrix is calculated by QR decomposition, as in [5]. Finally, a new 3D facial shape S3d is reconstructed by applying the optimal shape parameter β to (1).) In addition, the same motivation is used as the rejection for claim 12.
 In the same field of endeavor, Kamencay teaches using a nearest neighbor matching algorithm (see 3.2 K-Nearest Neighbor (KNN) and 3.3 SPCA-KNN)
Therefore, in combination of Liu  and Lee,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify  joint face alignment and 3D face reconstruction method of Liu and using proposed 3D Model Fitting of Lee with using K-Nearest Neighbor (KNN) or SPCA-KNN as seen in Kamencay because this modification would identify the closest object from the trained features (see section 5. Conclusion of Kamencay) 
Thus, the combination of Liu , Lee and Kamencay teaches wherein the performing the contour feature point fitting on the first three-dimensional face model based on the face contour feature points of the two- dimensional face image comprises: selecting, from the first three-dimensional face model, three-dimensional points corresponding to the face contour feature points of the two-dimensional face image as initial three-dimensional contour feature points; mapping the initial three-dimensional contour feature points to the two-dimensional face image by using the projection mapping matrix; and selecting, by using a nearest neighbor matching algorithm, mapped three-dimensional points corresponding to two-dimensional contour feature points as face contour feature points of the first three-dimensional face model.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/           Primary Examiner, Art Unit 2619